Arundell,
dissenting: In my. opinion the facts bring the case within too much stress is placed on the fact that dissolution of Ferro Alloys was delayed for several years after the acquisition of its stock by Vanadium. The statute does not in terms require dissolution at any time. While dissolution is a usual concomitant of a strict merger or consolidation, the parenthetical clause in section 203 (h) *1067(1) extends the application of the statute “to include some things which partake of the nature of a merger or consolidation but are beyond the ordinary and commonly accepted meaning of those words — so as to embrace circumstances difficult to delimit but which in strictness can not be designated as either merger or consolidation.” Pinellas Ice & Cold Storage Co. v. Commissioner, 287 U.S. 462. The effect of the majority opinion is to disregard the words within the parentheses and this the Supreme Court in the Pinellas case has said very definitely may not be done. Nor is it material that petitioners received bonds of the Ferro Alloys Co. as well as stock in the Vanadium Co. Section 203 (b) (2) contemplates just such cases. There was here present that continuity of interest emphasized in Portland Specialty Co. v. Commissioner, 60 Fed. (2d) 937, and Pinellas Ice & Cold Storage Co., supra.
Smith, Black, and Goodrich agree with the above dissent.